1

2                                    UNITED STATES DISTRICT COURT

3                                          DISTRICT OF NEVADA

4                                                      ***
      TRANSFIRST GROUP, INC. f/k/a
5     TRANSFIRST HOLDINGS, INC.,
      TRANSFIRST THIRD PARTY SALES LLC
6                                                         2:17-cv-00487-APG-VCF
      f/k/a TRANSFIRST MERCHANT
      SERVICES, INC., and PAYMENT                         ORDER
7
      RESOURCES INTERNATIONAL, LLC,
8
                           Plaintiffs,
9
      vs.
10    DOMINIC J. MAGLIARDITI; FRANCINE
      MAGLIARDITI; in her individually capacity,
11    and as trustee of FRM TRUST, DJM
      IRREVOCABLE TRUST, and the FANE
12    TRUST; ATM ENTERPRISES, LLC; DII
      CAPITAL, INC.; DFM HOLDINGS, LTD;
13    DFM HOLDINGS, LP; DII PROPERTIES
      LLC; MAGLIARDITI, LTD.;
14
      CHAZZLIVE.COM, LLC; and SPARTAN
      PAYMENT SOLUTIONS, LLC.,
15
                           Defendants.
16
             Before the court is the Motion for Leave to Withdraw as Counsel of Record for Defendants
17
     Francine Magliarditi, in hear individual capacity and as Trustee of FRM Trust, and the Fane Trust, ATM
18
     Enterprises, LLC; DFM Holdings, Ltd., DFM Holdings, LP, DII Properties LLC (ECF NO. 255).
19
            Accordingly,
20
            IT IS HEREBY ORDERED that a hearing on the Motion for Leave to Withdraw as Counsel of
21
     Record for Defendants Francine Magliarditi, in hear individual capacity and as Trustee of FRM Trust, and
22
     the Fane Trust, ATM Enterprises, LLC; DFM Holdings, Ltd., DFM Holdings, LP, DII Properties LLC
23
     (ECF NO. 255) is scheduled for 10:00 AM, March 9, 2020, in Courtroom 3D.
24

25
1          IT IS FURTHER ORDERED that Francine Magliarditi must be present at the 10:00 AM hearing

2    on March 9, 2020.

3          DATED this 20th day of February, 2020.
                                                         _________________________
4                                                        CAM FERENBACH
                                                         UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
